Appellant makes a persuasive argument which challenges our attention to the fact that in the testimony of the two officers who searched his car on the occasion of the finding in same of a quantity of intoxicating liquor, there exists a condition of conflict which leaves the record in some doubt as to whether the search was actually made upon a waiver by the appellant of a search warrant. It is also in some doubt as to whether the State has shown that there was probable cause for the search of appellant's car, without warrant. This much is said in view of the fact that in our original opinion we decided that the search warrant had by the officers was illegal and defective. Mr. Speed, testifying for the State, makes it appear that he was the first officer to reach appellant's car, and that he told appellant that they wanted to look the car over, and that appellant said to him: "You boys have got me," and that appellant further said that he had some mighty good liquor there, and that this transpired before the officers had opened the car door, or had unfastened the curtains of the car. If these facts were established, this would furnish probable cause. Mr. Speed also testified that when he stepped upon the running board and told appellant he wanted to look the car over, the latter said all right. This might amount in law to a waiver of appellant's right to require a search warrant. The testimony of Mr. Pevehouse is somewhat different from that of Mr. Speed, and from same the conclusion might be reached that the curtains of the car were opened, and the search of same thus begun, before any statements were made by appellant. Apparently the two officers were together, and while some suggestion appears that Mr. Pevehouse went around a different side of the car from the one where Mr. Speed was, and he may not have heard all the conversation between appellant and Mr. Speed, still the testimony in this condition of confusion makes us unwilling to adhere to the conclusion announced in our original opinion, based chiefly upon the testimony of Mr. Speed. The matter can be more fully developed upon another trial, in which the issue of the regularity and legality of the warrant will not be involved.
The motion for rehearing is granted, the judgment of affirmance is set aside, and the judgment is now reversed and the cause remanded.
Reversed and remanded. *Page 108